                                                                Case 2:20-cv-02246-RFB-BNW Document 31 Filed 03/26/21 Page 1 of 2

                                                            ÿ

                                                        1ÿ ÿÿ
                                                        3ÿ ÿÿ
                                                        4ÿ ÿÿ
                                                        5ÿ ÿÿ
                                                        6ÿ ÿÿ
                                                        7ÿ ÿGHIJKLÿGMÿGNONLPINQRÿNSTMÿÿ
                                                        8ÿ LU    VWXSWJ^_
                                                                        ÿYWZÿL[     Mÿ89GM19ÿ̀NOONIR
                                                                                              ÿ
                                                        9ÿ LUVWXWÿSaWaUÿbWZÿL[Mÿ 84 ÿÿNSTMÿ
                                                            \]IK               ]NIÿ
                                                         ÿ cdefg           hiÿklmlhnolpqÿrstsÿ
                                                              666ÿ]uvvw[[XÿPZuVURÿSxuaUÿ16ÿ
                                                       1ÿ _|y[ÿ}zU
                                                            OW          {WyRÿLUVWXWÿÿ9145ÿ
                                                                     U~ÿ83ÿ41999 ÿ
                                                       11ÿ W~ÿ83ÿ419991ÿ
:*#*;<%=*ÿ>?0@Aÿ8/7B7700ÿCÿD2E3"F"#*ÿ>?0@Aÿ8/7B770/ÿ




                                                       13ÿ UvvUZ|   Ww u}yUvU}XZUM[ÿ ÿ
                                                                        ÿÿÿÿÿÿ
           ÿÿÿ
         ÿ!"##$%%&ÿ'(")*+ÿ,-".*ÿ/0ÿ




                                                       14ÿ                                                                ÿ
             123ÿ4*523+ÿ6*)2&2ÿ7/89ÿ




                                                                                                          hglnÿidlÿngiogtÿt oÿ
                                                       15ÿ                                                       ngiogtÿ¡ÿhl¢dndÿ
                                                       16ÿ
                                                       17ÿ bIHLP^Lÿ
                                                            ÿ
                                                                                 GKJ\]NOORÿW}ÿu}XuVuXxWv£ÿÿ                ÿÿ\WyUÿL[Mÿ3~3V3357IbbLªÿ
                                                       18ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ_vWu}au¤¤Rÿ          ÿÿ
                                                       19ÿ VyMÿ                                                              igrmdg hÿdhnÿonloÿ¡ oÿ
                                                            ÿ
                                                       1ÿ I^bNIJKL^ÿSHQP^zRÿW}ÿu}XuVuXxWv£ÿNHLÿ nghm¬q                         ikgiidmÿdiÿ ÿldhÿc mngh«iqÿmmtsqÿ
                                                       3ÿ ]^OPK          L¥SRÿOO\£ÿWÿ¤[ZUu{}ÿvuuaUXÿvuWYuvua¦ÿ ÿ ÿegc ÿrol­ngtlÿ
                                                            [§W}¦ÿXYWÿN}aUZ§ZuyUÿIU}aH\WZ£ÿP^NSÿKÿ ÿ
                                                       31ÿ a|Z[x{|ÿ̈zRÿP^NÿNG_O^©NNSÿKÿa|Z[x{|ÿ̈Rÿ                                              ÿ
                                                            W } X ÿI^Nÿ
                                                       33ÿ u}vxyuVURÿÿ     \^I_      ^IHJK       ^LS    ÿKÿ
                                                                                                           a|Z [x{|ÿ̈R
                                                                                                                     ÿ                          ÿ
                                                       34ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPU¤U}XW}ayMÿ
                                                       35ÿ ÿ
                                                       36ÿ              KJÿKSÿ]NINb©ÿSJK_®OHJNPÿW}XÿH¥INNPRÿY¦ÿW}XÿYUawUU}ÿa|Uÿ§WZauUyRÿPU¤U}XW}aÿNHLÿ
                                                       37ÿ ]^OPKL¥RÿOO\RÿXYWÿN}aUZ§ZuyUÿIU}aH\WZÿY¦ÿW}Xÿa|Z[x{|ÿuayÿWaa[Z}U¦yÿ[¤ÿZU[ZXRÿ\|Zuya[§|UZÿ
                                                       38ÿ GMÿ`UvvUZRÿNy¯Mÿ[¤ÿa|UÿvWwÿ[¤¤uUÿ[¤ÿ]Ww u}yÿGUvU}XZURÿ_M\M£ÿ_vWu}au¤¤ÿbIHLP^LÿGKJ\]NOORÿ
                                                       39ÿ Y¦ÿW}Xÿa|Z[x{|ÿ|uyÿWaa[Z}U¦yÿ[¤ÿZU[ZXyRÿPxyau}ÿNMÿbuZ|RÿNy¯Mÿ[¤ÿ\vUWZÿ\[x}yUvÿOWwÿ¥Z[x§£ÿW}Xÿ
                                                         ÿ
                                                                                                            1ÿ
                                                                 Case 2:20-cv-02246-RFB-BNW Document 31 Filed 03/26/21 Page 2 of 2

                                                             ÿ

                                                        3ÿ GHIHJKLJMÿNOPQNRSTOÿUVWGOXYÿZ[ÿLJKÿM\]^_`\ÿ\abÿLMM^]JH[ÿ^Iÿ]Hc^]KYÿVJM\^J[ÿRdÿeL]LbaYÿQbfdÿ
                                                        1ÿ LJKÿgLKHhaJHÿgdÿV]cHhhLJLYÿQbfdÿ^IÿP]HiH]ÿj\[MHÿP]^kJÿlÿOmgHL]LÿnnoYÿM\LMÿLhhÿchLaibÿL`LaJbMÿ
                                                        4ÿ QVTÿpOnGSTeUYÿnnqdÿKZLÿQJMH]r]abHÿNHJMsVsqL]YÿOTntYÿZHÿKabiabbHKÿkaM\^_Mÿr]Hu_KacHvÿÿ
                                                        5ÿ SRÿSUÿwxNRpQNÿURSoxnVRQGÿLJKÿVeNQQGÿM\LMÿHLc\ÿrL]M[ÿM^ÿZHL]ÿM\Ha]ÿ^kJÿLMM^]JH[mbÿIHHbÿ
                                                        6ÿ LJKÿc^bMbdÿ
                                                        7ÿ GVRQGÿM\abÿ14]KÿKL[ÿ^IÿgL]c\ÿ113dÿ                             GVRQGÿ        M
                                                                                                                                        \ a b ÿ3   M\ÿKL[ÿ^IÿgL]c\ÿ113dÿ
                                                        8ÿ yz{|}~ÿ~ ÿÿ
                                                            ÿ                                                             ÿ
                                                                                                                          z         ÿ¬¶~ÿz{ÿ· ¬¶ÿ
                                                        9ÿ  ÿ                                                             ÿ
                                                                                                                       ÿ P[ÿÿ±¸   ÿÿ¢ÿ¹°ºÿ ÿ ÿ ÿ
                                                            Pt      ÿ
                                                                       ÿ     
                                                                                    
                                                         ÿ gVNRSTÿgdÿgQnQTGNQWYÿQUdÿÿÿ  ÿ
                                                                                                    ÿÿ      ÿ    GxU     RKLSTÿQ]dÿÿT^
                                                                                                                                             PSNqpY     ÿQ8Uÿdÿ
                                                       3ÿ TH        LK  LÿZ  L ]ÿ T^  dÿ 89  3 9 ÿ                       TH     L   ÿ
                                                                                                                                      PL          dÿ3  63
                                                       33ÿ qpNS
                                                            TH      LK ULROo
                                                                          ÿPL   ]  pQNÿ
                                                                                   ÿ
                                                                                   T^   dÿ  gd 8 ÿQnnQNY
                                                                                                 4     ÿ        ÿQUdÿ    3n7L8bÿ3XH
                                                                                                                                  ÿjd `ÿp^
                                                                                                                                       LbY
                                                                                                                                         ÿ TH]a»^LJKÿNa
                                                                                                                                                      Lÿ
                                                                                                                                                       9K`3Hÿo1¼ÿk[YÿU_aMHÿ1 ÿ
:*#*;<%=*ÿ>?0@Aÿ8/7B7700ÿCÿD2E3"F"#*ÿ>?0@Aÿ8/7B770/ÿ




                                                       31ÿ nL  66bÿ6XH
                                                                     ÿpa   hLhbk^  ^KÿG]    aÿ9HYÿ3U4_5aMÿHÿ36ÿ           ÿ¡ÿ½¡¡ÿ
                                                                          `     Y
                                                                                ÿ TH     L KL                              ÿ
           ÿÿÿ




                                                       34ÿ 
                                                            ÿÿÿ¡ÿ¢£ÿ¤¥¦ÿ§§¨ÿÿÿ                             ÿ
         ÿ!"##$%%&ÿ'(")*+ÿ,-".*ÿ/0ÿ
             123ÿ4*523+ÿ6*)2&2ÿ7/89ÿ




                                                                                                                           ÿ
                                                       35ÿ GVRQGÿM\abÿ3M\ÿKL[ÿ^IÿgL]c\ÿ113dÿ                               ÿ
                                                       36ÿÿ ©  ÿ{yª«ÿ© ¬{~ÿ­ÿ¬®z zÿÿ
                                                       37ÿ ÿÿ
                                                       38ÿ P[VTR  ¯pOTtÿ
                                                                       ÿRd    ÿeVNVU
                                                                                         ÿÿ°SYÿQUd  ÿÿ ÿ ÿ
                                                       39ÿ THgVGQ LKLnS  ÿPL   ]ÿT^
                                                                               TQÿ  gd dÿÿ3VNqQ
                                                                                           3345ÿnnVTVYÿQUdÿ
                                                       3ÿ TH   37bÿLXH
                                                             3nL     ÿKR^LÿPL
                                                                            kJ  ]ÿÿqH
                                                                                   T^JdÿM3H4]ÿ9G]
                                                                                                37aÿHYÿU_aMHÿ16ÿ
                                                       1ÿ `Lbÿ¡YÿTXÿ     ÿ±  9¡355ÿÿ²³ÿ́µÿ
                                                       13ÿ ÿ
                                                       11ÿ                                              ¬  ÿ¿¬ ÿ}}ÿ{}«yÿ À¶}ÿ
                                                       14ÿ ÿ xr^JÿM\HÿbMar_hLMa^Jÿ^Iÿc^_JbHhÿI^]ÿM\HÿKabiabbLhÿ^IÿGHIHJKLJMÿQVTÿpOnGSTeUYÿnnqdYÿÁÂÃÄYÿ
                                                       15ÿ aJÿM\HÿLZ^HsHJMaMhHKÿLcMa^JYÿ¹ÿ°ºÿµÿ²³ÿ́µ¦ÿÿ¦ÿqLbHÿT^dÿ11scs1157s
                                                       16ÿ NwPsPTjÿLJKÿ̀^^KÿcL_bHÿLrrHL]aJ`ÿM\H]HI^]HYÿ
                                                       17ÿ               }«ÿ}ÿy ©ªÿ¬  ÿM\LMÿGHIHJKLJMbÿQVTÿpOnGSTeUYÿÁÂÃÄYÿZHÿKabiabbHKÿkaM\^_Mÿ
                                                       18ÿ r]Hu_KacHYÿLJKÿHLc\ÿrL]M[ÿM^ÿZHL]ÿM\Ha]ÿ^kJÿLMM^]JH[mbÿIHHbÿLJKÿc^bMbdÿÿ
                                                       19ÿ ÿ ÿ                                                                                      IT IS SO ORDERED:

                                                         ÿ DATED this 26th day of March, 2021.
                                                                                                                                      __________________________
                                                                                                                   1ÿ                 RICHARD F. BOULWARE, II
                                                                                                                                      United States District Judge
